Citation Nr: 0001896	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound to the jaw and gum.  

2.  Entitlement to an increased evaluation for a healed 
fracture of the left elbow with a residual operative scar, a 
history of paresthesias of the left arm, and x-ray evidence 
of degenerative disc disease (minor), currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for a partial 
collapse of L1 and narrowing of the intervertebral base at 
T12-L1, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for a healed 
fracture of the left tibia and fibula with shortening of the 
left leg.

5.  Entitlement to a compensable evaluation for a shell 
fragment wound to the right leg.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
November 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran raised a claim, in pertinent part, of service 
connection for a right ear injury in February 1981.  During 
the August 1999 hearing before a travel Member of the Board, 
the veteran indicated that his left ear was partially torn 
off while he was serving in the Republic of Vietnam, and that 
his hearing had been slightly impaired as a result.  He 
testified that he had suffered partial deafness in his left 
ear as a result of noise from transmission right next to his 
left ear.  Transcript, p. 10.  The Board concludes that the 
veteran has raised claims of service connection for 
disabilities to the right and left ears.  As theses issue 
have been neither procedurally developed nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran testified to having shrapnel wounds to the throat 
and the side of the neck which he sustained while in the 
military.  Tr., p. 11.  He also contended that he had 
suffered injuries to his knees secondary to his service 
connected left leg injury with shortening of the left leg.  
Tr., p. 3.  As the issues of service connection for shrapnel 
wounds to the throat and side of the neck and service 
connection for injuries to the knees as secondary to his 
healed fracture of the left tibia and fibula with shortening 
of the left leg have been neither procedurally developed nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey, supra.  

The Board notes that the veteran testified during the August 
1999 hearing to having difficulty with maintaining employment 
as a result of his service-connected disabilities.  It has 
been held that, in an appealed claim for an increased rating, 
the Board has jurisdiction to consider entitlement to a total 
disability rating based on individual unemployability (TDIU) 
when that issue is raised, either by assertion or reasonably 
indicated by the evidence, even though the RO did not 
expressly address the issue.  See VAOPGCPREC 6-96; Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

However, it has also been held that the question of a TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  VAOPGCPREC 6-96.  

In the case at hand, the veteran has also indicated that 
disabilities that have not been service-connected and are not 
part of the current appeal (knee problems) have caused a 
major portion of his problems with his employers.  
Transcript, p. 4.  Because the veteran's allegations 
concerning his difficulty with maintaining employment include 
a non-service connected disability not currently on appeal, 
the Board concludes that it does not have jurisdiction to 
address the issue of entitlement to a TDIU.  See VAOPGCPREC 
6-96.  




Accordingly, the issue of entitlement to a TDIU which has 
neither been procedurally prepared nor certified for 
appellate review, and is otherwise not properly before the 
Board at this time, is referred to the RO for initial 
consideration and appropriate action.  Godfrey, supra.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
shell fragment wound to the jaw and gum is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.  

3.  The left elbow disability is not manifested by ankylosis, 
marked cubitus varus or cubitus valgus deformity, nonunion of 
the radius or ulna, or malunion of the ulna or radius, with 
bad alignment.  

4.  The spinal disability at T12-L1 is manifested by 
limitation of motion with demonstrable deformity of a 
vertebral body, and additional functional loss due to pain.  

5.  The left tibia and fibular disability is manifested by 
malunion with a slight ankle disability.  





6.  The shell fragment wound to the right leg is not 
manifested by moderate disability to Group XI muscle 
functioning.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
shell fragment wound to the jaw and gum is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for a 
healed fracture of the left elbow with a residual operative 
scar, a history of paresthesias of the left arm, and x-ray 
evidence of degenerative disc disease (minor) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5207 (1999).

3.  The criteria for an increased rating of 30 percent for a 
partial collapse of L1 and narrowing of the intervertebral 
base at T12-L1 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285-5292 (1999).

4.  The criteria for a 10 percent rating for a healed 
fracture of the left tibia and fibula with shortening of the 
left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (1999).

5.  The criteria for a compensable rating for a shell 
fragment wound to the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.73, Diagnostic Code 5311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Shell Fragment Wounds to the Jaw and 
Gum

Factual Background

Available service medical records show no documentation of a 
shell fragment wound to the jaw and gum.  Dental records 
indicate that some teeth were removed, but they do not 
specifically document an injury or other impairment involving 
the jaw or gum.  There is no documented diagnosis regarding 
the jaw or gums on separation examination.  The mouth and 
throat were described as being normal.  In a report of 
medical history on separation examination, the veteran 
reported sustaining a head injury; however, he denied having 
severe tooth or gum trouble.  

VA examination in March 1981 indicated, in pertinent part, 
that examination of the head, face, neck, mouth, and throat 
were normal.  On examination at the New Orleans VA Outpatient 
Clinic in March 1984, a past medical history of scars on the 
chin was noted.  On examination, there was a three centimeter 
(cm), well-healed, and non-adherent scar on the inferior chin 
area, and a 2 cm, well-healed and non-adherent scar on the 
left chin area.  It was also indicated that there were three 
missing teeth.  The diagnosis was, in pertinent part, scars 
of the chin.  

In February 1995 the veteran submitted a VA Form 21-4138, 
specifically alleging, in pertinent part, service connection 
for a shell fragment wound to the jaw and gum.  In a 
statement dated from October 1996, the veteran contended that 
he still had a scar on his chin where a fragment hand gone 
through and cut his gum.  He stated that he was "medivaced" 
from the 93rd EVAC Hospital in Bien Hoa, Vietnam to the 106th 
Medivac Hospital in Japan, then to Letterman Hospital in 
California.  He reported that his gum had to be sewn back 
together to keep his teeth in place, but that it was 
necessary to have two teeth removed as a result of this.  He 
reported that he was presently having a problem with his 
teeth falling out. 

In December 1997 the veteran reported that he had been 
informed that there was no record of his conditions from 
Letterman General Hospital due to a fire in 1975.  

In August 1999 a hearing before the undersigned Member of the 
Board was conducted.  During the hearing, the veteran 
testified, in pertinent part, to having an iron plate go up 
through his chin, tearing out all of the gum, which had to be 
removed.  Transcript, p. 3.  He testified that his teeth were 
sewn in, leaving just skin over the teeth.  He stated he was 
told that he would be losing his teeth.  Tr., p. 3.  He 
testified that his teeth were dropping out, but that he had 
been able to get treatment for it because he was not covered 
"by any of this."  Id.  

The veteran testified that these problems began while he was 
in service.  Transcript, p. 4.  He reported that his teeth 
began falling out while he was in the service and that it was 
increasing lately because of the gap in the teeth.  Tr., p. 
5.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a shell 
fragment wound to the jaw and gum must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.
The veteran has contended that he suffered a shell fragment 
wound to his jaw and gum while in the service.  The record 
shows that the veteran was diagnosed with scars on his chin 
in 1984.  The record also shows that the veteran has missing 
teeth.  However, there are no documented medical opinions or 
other competent evidence of record linking the veteran's 
current disability to military service.  In addition, there 
is no evidence that the veteran manifested a chronic disease 
pertaining to the jaw or gums in service.  Nor is there 
medical evidence of a relationship between the veteran's 
current disability and his alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current disability is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that the veteran has referred to being 
treated at Letterman General Hospital for a lacerated chin 
and gums while in the service.  He has stated that, following 
his in-service injury, he was evacuated from the 93rd EVAC 
Hospital in Bien Hoa, Vietnam to the 1206th Medivac Hospital, 
and from there to Letterman General Hospital in California.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the Board finds that the duty to inform does 
not attach to the above-mentioned evidence because there is 
no indication that it would well-ground his claim, i.e., 
provide a nexus between a current disability and service, or 
between a current disability and his alleged continuity of 
symptomatology, as these records pertain to in-service 
treatment and not to treatment of a current disability which 
could help provide competent medical evidence of a nexus 
between a current disability and service or between a current 
disability and his alleged continuity of symptomatology.  In 
addition, the Board notes that it has been indicated that 
such records could not be obtained because of a fire at 
Letterman Hospital.  See Franzen v. Brown, 9 Vet. App. 235 
(1996)

The Board therefore finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Because there is no competent medical evidence of a nexus 
between the veteran's current disability and service, the 
Board finds that his claim of entitlement to service 
connection for a shell fragment wound to the jaw and gum must 
be denied as not well grounded.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a shell 
fragment wound to the jaw and gum is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  

Increased Rating Claims: Left Elbow, Back, Left Tibia and 
Fibula, and Right Leg

Factual Background

The pertinent evidence of record shows that the veteran was 
seen at the Biloxi VA Medical Center (VAMC) in January 1993 
with complaints of, in pertinent part, chronic low back pain 
and problems with his left elbow, including occasional 
numbness in his left arm.  Physical examination revealed mild 
discomfort in both hips and discomfort in the left elbow.  X-
rays of the lumbosacral spine revealed wedging of L1 
consistent with an old healed compression fracture.  X-rays 
of the left elbow were interpreted as revealing post-
operative changes with deformity of the olecranon consistent 
with an old healed fracture, without arthritis.  

In April 1993, a VA examination was conducted.  Examination 
of the left elbow revealed 150 degrees flexion and 10 degrees 
lacking from terminal extension.  X-rays of the left elbow 
revealed an old trauma and post-surgical changes of the 
olecranon with resulting degenerative disease and probable 
calcifications in the tendon with no actual complication.  
Examination of the left tibia revealed a prominence 
representing the fracture site.  It was noted that there was 
a one half to three quarters of an inch shortening of the 
left leg.   

In August 1993, the RO assigned a 10 percent rating for the 
left elbow disability in view of the limitation of motion and 
the degenerative changes found in the elbow on x-ray 
examination.  A 10 percent rating was assigned for the back 
disability based on the observation that there was a 
demonstrable deformity of a vertebral body.  

In February 1995 the veteran was seen at the Temple VAMC for 
complaints of, in pertinent part, low back pain.  It was 
indicated that the veteran did not want to wait for an 
examination, and he was scheduled for an appointment.  

In February 1995 the veteran raised, in pertinent part, 
claims of increased ratings for his service-connected spine, 
left elbow, left leg, and right leg disabilities.  

VA outpatient records from June 1996 show that the veteran 
was seen at that time with complaints of, in pertinent part, 
chronic low back pain and an inability to extend his left 
elbow with intermittent numbness.  Examination revealed a 
deformity of the left elbow with extension limited to 80 
degrees.  There was paravertebral tenderness at T4-5 and 
spasm tenderness at L5-S1.  The assessment was mechanical low 
back pain and degenerative joint disease of the thoracic 
spine.  A note from these VA records indicates that the 
veteran was found to have the following problems, in 
pertinent part: traumatic arthritis of the lumbar spine, 
status post fracture of the left tibia-fibula with shortening 
of the left leg, and recurring episodes of numbness in the 
left forearm and hand.  

In May 1998 the veteran underwent a VA examination of the 
bones.  With respect to the healed left elbow fracture, the 
veteran reported that there was no pain but that he could 
twist the arm a sudden way and lose all feeling and strength 
below the elbow, and that heavy lifting was bothersome.  He 
stated that his service-connected spinal disability required 
that he make frequent position changes because prolonged 
sitting, standing, or walking would bother the back.  He 
stated that lifting was bothersome but that there was no 
radiation of pain in the lower extremities.  

As for the healed fracture of the left tibia and fibula, the 
veteran was noted as indicating that there was some 
shortening of the left leg and that his leg was bothered by 
prolonged periods of weight bearing.  He reported that his 
right leg disability bothered him with weather changes and 
that he would experience cramping pain at times; otherwise, 
he was noted as reporting that he could stand and walk 
"okay" on the right leg.  

On physical examination, the veteran was noted as moving 
about the room without difficulty and no definite limp 
appreciated.  Limb lengths were measured and there was noted 
to be a half inch shortening of the left leg.  Range of 
motion of both knees was from 0 to 145 degrees.  The right 
lower leg had several small scars on the lateral aspect.  The 
left leg revealed a large bony prominence at the junction of 
the mid and distal one-third of the tibia representing the 
fracture site.  The leg was found to be in otherwise good 
alignment.  He was able to heel and toe walk, and squat and 
arise again.  There was 5/5 strength in both lower 
extremities, and both quadriceps measured 33 centimeters (cm) 
at a point of three finger breadths above the superior 
patella border.  Calf measurements were 32 cm bilaterally.  
Reflexes and sensation were intact in the lower extremities.  
X-rays of the left tibia and fibula were interpreted as 
showing healed fracture deformities of the mid-shafts of the 
tibia and fibula with no apparent complications.  

Examination of the left elbow revealed a well-healed surgical 
scar on the posterior lateral aspect.  The veteran was noted 
as being right hand dominant.  The left elbow lacked 15 
degrees in terminal extension and had 140 degrees of flexion.  
It was noted that there was no pain on motion, and no 
swelling or tenderness.  He made a good fist and the right 
hand could oppose the thumb and remaining fingertips 
satisfactorily.  There was 5/5 strength in the upper 
extremities.  Upper extremity measurements were found to be 
24 cm bilaterally.  Proximal forearm measurements were 24 cm 
on the right and 23 cm on the left.  Reflexes and sensation 
were found to be intact.  X-rays of the left elbow were 
interpreted as showing a deformity of the olecranon, 
compatible with a healed trauma.  

Examination of the back revealed that the veteran was able to 
stand erect.  There was 70 degrees of flexion, 30 degrees of 
extension, and 30 degrees of right and left lateral bending.  
There was pain on extremes of extension and left lateral 
bending.  X-rays of the lumbar spine revealed anterior 
compression of the L1 vertebral body compatible with an old 
trauma.  No other abnormalities were found to be evident.  




The diagnoses were post-operative residuals of a left elbow 
injury with a healed fracture, limitation of motion, and 
paresthesias by history with an unremarkable neurological 
examination; chronic lumbar syndrome (a history of a partial 
collapse of L1 with narrowing at T12-L1 secondary to an old 
injury); residuals of a healed fracture of the left tibia and 
fibula with limb length shortening and limitation of motion 
in the left ankle; and shell fragment wounds of the right 
leg.  The VA examiner specifically concluded that pain, 
particularly in the back, could further limit functional 
ability during flare-ups or with increased use.  

In August 1999 a hearing before the undersigned Member of the 
Board was conducted.  The veteran testified to having a major 
calcium buildup and a loss of sensation due to nerve damage 
in his left leg.  Transcript, p. 2.  With respect to his left 
elbow, he testified to having frequent and numerous occasions 
of loss of sensation through the entire lower portion of his 
left arm along with lack of coordination.  Tr., p. 3.  

The veteran testified that he was in constant back pain with 
an inability to sit for an extended period of time.  Id.  He 
indicated that he had been terminated from numerous security-
related jobs due to his back, left elbow, and lower leg 
disabilities.  Tr., pp. 5-7.  He testified that he had eight 
jobs over the previous year and that he had been terminated 
from his most recent job.  Tr., pp. 3, 5-7.  

The veteran also testified that he was unable to perform jobs 
that required prolonged standing because his knees were 
"shot," and indicated that his knees were causing him a 
major portion of his problems with his employers.  Tr., p. 4.  
The Board again notes that the veteran has not been service 
connected for disabilities concerning his knees.  

General Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the veteran for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in pyramiding 
in violation of the provisions of 38 C.F.R. § 4.14.  The 
Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Left Elbow: Criteria and Analysis

Criteria

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
zero percent (noncompensable) rating is assigned.  A 10 
percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees, if either the major or minor extremity 
is involved.  

When flexion is limited to 70 degrees, a 30 percent rating is 
assigned for the major arm, and a 20 percent rating for the 
minor arm.  Flexion limited to 55 degrees warrants a 40 
percent rating for the major arm, and a 30 percent rating for 
the minor arm.  When flexion is limited to 45 degrees, a 50 
percent rating is warranted for the major arm, and a 40 
percent rating for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1999).  

Under Diagnostic Code 5207, for either the major or minor 
arm, limitation of extension of the forearm from 45 to 60 
degrees warrants a 10 percent rating.  If extension is 
limited to 75 degrees, a 20 percent rating is appropriate if 
either upper extremity is involved.  When extension is 
limited to 90 degrees, a 30 percent rating is assigned for 
the major arm, and a 20 percent rating for the minor arm.  
Extension limited to 100 degrees warrants a 40 percent rating 
for the major arm, and a 30 percent rating for the minor arm.  
When extension is limited to 110 degrees, a 50 percent rating 
is warranted for the major arm, and a 40 percent rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(1999).  

A 20 percent evaluation is warranted where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (1999).  

A 20 percent evaluation is warranted for a joint fracture of 
either upper extremity when there is marked cubitus varus or 
cubitus valgus deformity or when there is an ununited 
fracture of the head of the radius.  A flail elbow joint 
warrants a 50 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5209 
(1999).  

Nonunion of the radius and ulna, with a flail false joint, 
warrants a 40 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. 4.71a, Diagnostic Code 5210 
(1999).

The Rating Schedule provides compensation for malunion of the 
minor ulna, with bad alignment (10 percent), nonunion in the 
lower half of the ulna (20 percent), nonunion in the upper 
half of the ulna without loss of bone substance or deformity 
(20 percent), and nonunion in the upper half of the ulna with 
loss of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5211 (1999).  

The Rating Schedule provides a 20 percent evaluation for 
nonunion of the radius of the minor upper extremity in the 
upper half.  A 30 percent evaluation requires nonunion in the 
lower half with false movement with loss of bone substance or 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's left elbow 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The veteran's left elbow disability is currently rated as 10 
percent disabling based on traumatic arthritis and limitation 
of extension of the forearm.  He has been found to be right 
hand dominant.  In order to get the next higher rating based 
on limitation of extension of the minor forearm (20 percent), 
extension must be limited to 75 degrees.  In order to get a 
higher rating based on limitation of flexion of the forearm, 
the minor forearm would have to be shown to be limited to at 
least 90 degrees.  A higher rating (20 percent) could also be 
obtained by establishing that forearm flexion is limited to 
100 degrees and extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207, and 5208.  

On VA examination in May 1998, range of motion in the left 
elbow was noted as being limited from 15 degrees extension to 
140 degrees flexion.  This constitutes persuasive evidence 
that an increased rating based on limitation of flexion or 
extension of the forearm is not warranted, as the evidence 
indicates that extension is not limited to 75 degrees and 
flexion is not limited to 90 degrees, nor to 100 degrees 
flexion and 45 degrees extension.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, and 5208 (1999).  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  While an x-ray at the 
May 1998 VA examination was interpreted as showing a 
deformity of the olecranon, it was found that this was 
compatible with a healed trauma.  The veteran denied having 
pain in his left elbow and the examiner noted no pain on 
motion.  The May 1998 VA examiner also noted that there was 
no swelling or tenderness of the elbow.  It was noted that 
the left forearm was 23 cm on the left versus 24 cm on the 
right, only a difference of 1 cm.  In addition, the examiner 
found the veteran to have 5/5 strength in both upper 
extremities.  

The veteran testified in August 1999 to having numerous 
occasions of loss of sensation through the entire lower 
portion of the arm and lack of coordination with that arm.  
He testified to having difficulty with picking up a comb.  
Tr., p. 3.  




On VA examination in May 1998 he stated that twisting the arm 
in a sudden way would result in him losing all feeling and 
strength below the elbow and that heavy lifting was 
bothersome.  However, on VA examination in May 1998 reflexes 
and sensation were described as being intact in the left 
extremity.  The veteran reported similar symptoms on VA 
examination in April 1993; however, it was also noted during 
this examination that sensation and reflexes in the left arm 
were intact.  

Thus, the Board finds that the evidentiary basis does not 
demonstrate additional disability of the left elbow in excess 
of the current 10 percent evaluation upon which to predicate 
a grant of a higher rating under the criteria of 38 C.F.R. 
§§ 4.40, 4.45 or 4.59.  

The veteran's left elbow disability does not warrant a higher 
rating based on a joint fracture with marked cubitus varus or 
cubitus valgus deformity or with an ununited fracture of the 
head of the radius.  While x-rays taken on VA examination in 
May 1998 revealed a deformity of the olecranon, it was found 
that this was compatible with an old healed trauma.  It was 
not interpreted as showing a current fracture, marked 
deformity of the elbow, or an ununited fracture of the 
radius.  38 C.F.R. § 4.71, Diagnostic Code 5210 (1999).  

There is no medical evidence of ankylosis of the elbow, 
impairment of supination or pronation, or other impairment of 
the elbow, ulna, or radius, such that another diagnostic code 
would be more appropriate.  There is no documentation in the 
record of the May 1998 VA examination left elbow x-rays being 
interpreted as showing ankylosis, nonunion of the ulna or 
radius, or malunion of the ulna or radius.  Thus, these 
diagnostic codes are not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
and 5212; Butts v. Brown, 5 Vet. App. 532 (1993).

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

On VA examination in May 1998 it was noted that there was a 
well-healed surgical scar on the posterior lateral aspect of 
the left elbow.  No complaints or objective observation of 
pain or other limitation secondary to the scar were 
documented.  Therefore, the Board is of the opinion that a 
separate rating for a scar is not warranted in this instance.  
Id.  

There is no evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
nerves that would warrant a separate rating.  38 C.F.R. 
§ 4.124a (1998).  While the veteran has alleged loss of 
sensation and weakness in the left upper extremity, VA 
examinations in May 1998 and April 1993 have found reflexes 
and sensation to be normal in the left extremity.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his left elbow disability.  




Spine Disability at T12-L1: Criteria and Analysis

Criteria

Under Diagnostic Code 5285, residuals of a fractured vertebra 
with cord involvement, bedridden, or requiring long leg 
braces warrants a 100 percent rating. A 60 percent rating is 
warranted for residuals of a fractured vertebra without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the residuals of a fractured vertebra 
are to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  A note to this diagnostic code provides 
that, under both ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Schedule provides a non compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1999).  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's back disability.  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

The veteran's partially collapsed L1 with narrowing of the 
intervertebral space at T12-L1 is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 5285 based on a 
demonstrable deformity of the vertebral body.  The veteran is 
not entitled to 60 or 100 percent ratings under DC 5285 
because the medical evidence has not established that the 
veteran is suffering from residuals of a fractured vertebra 
that results in his being bedridden or requires a neck brace 
or long leg brace.  Therefore, his disability shall be rated 
in accordance with definite limited motion and muscle spasm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  

Under DC 5285, residuals of a fractured vertebra are rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for a demonstrable deformity of a 
vertebral body.  

The RO has already assigned a 10 percent rating for the 
spinal disability, finding that there was a demonstrable 
deformity of a vertebral body.  The Board concludes that the 
veteran's spinal disability also warrants a 10 percent rating 
for slight limitation of motion of the lumbar spine, as 
flexion of the back was found to be limited to 70 degrees on 
VA examination in May 1998.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Therefore, the Board concludes that the veteran 
is entitled to a 10 percent rating for slight limitation of 
motion of the lumbar spine, with the additional 10 percent 
for a demonstrable deformity of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5292 (1999).  

In order for the veteran's spinal disability to warrant a 
higher rating for limitation of motion there would have to be 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 20 percent rating for 
moderate limitation of motion is not warranted in this 
instance.  

On VA examination in May 1998, flexion of the back was 70 
degrees, extension was 30 degrees, and right and left lateral 
bending were both 30 degrees.  This constitutes persuasive 
evidence that a higher rating based on moderate limitation of 
motion of the lumbar spine is not warranted.  

A higher rating based on intervertebral disc syndrome under 
DC 5293 is also not warranted.  In order to get a higher 
rating under DC 5293, there would have to be moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The medical 
evidence does not indicate that the veteran has had recurrent 
attacks of moderate intervertebral disc syndrome.  In fact, 
the veteran denied having any symptoms of radiation into his 
lower extremities on VA examination in May 1998.  Therefore, 
a higher rating based on DC 5293 for moderate intervertebral 
disc syndrome with recurring attacks is not warranted.  

The probative medical evidence indicates that a higher rating 
based on lumbosacral strain under DC 5295 is not warranted.  
A higher rating under DC 5295 requires lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  On VA examination, 
muscle spasm was not documented as being present on extreme 
forward bending.  Rather, the VA examiner only noted that 
there was pain with extremes of extension and lateral 
bending.  Furthermore, lateral bending was found to be 30 
degrees on both the left and right.  This constitutes 
persuasive evidence that a higher rating based on lumbosacral 
strain is not warranted.  

The Board additionally notes that the veteran can not be 
rated separately under Diagnostic Codes 5293 and 5295 because 
these codes contemplate limitation of motion.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5293 and 5295 (1999); VAOPGCPREC 36-
97.  Diagnostic Code 5292 also contemplates limitation of 
motion.  The veteran is currently evaluated as 10 percent 
disabled in accordance with limitation of motion of the 
lumbar spine pursuant to DC's 5285 and 5292.  

Therefore, to rate the veteran's impairment separately under 
either Diagnostic Codes 5293 and 5295 would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses and would violate 
the prohibition against pyramiding.  38 C.F.R. § 4.14 (1999); 
see VAOPGCPREC 36-97.  

However, the Board concludes that an additional 10 percent 
rating is warranted pursuant to the provisions under 
38 C.F.R. §§ 4.40, 4.45 or 4.59.  On VA examination in May 
1998 pain was noted as being present on extremes of extension 
and lateral bending.  The veteran reported having to change 
positions frequently due to his back.  The VA examiner 
concluded that pain, particularly in the back, could further 
limit functional ability during flare-ups or with increased 
use.  This constitutes persuasive evidence that an additional 
10 percent rating based on additional functional loss due to 
pain is warranted.  

A rating higher than 10 percent based on 38 C.F.R. §§ 4.40, 
4.45 or 4.59 is not warranted.  On VA examination in May 
1998, extension was 30 degrees and lateral bending was 30 
degrees on the right and left.  Pain was noted only at the 
extremes of these motions.  The VA examiner noted that there 
was no spasm or tenderness present during the examination of 
the back.  In addition, the VA examiner noted that the 
veteran moved about the room without difficulty and was able 
to squat and rise.  For these reasons, the Board concludes 
that a rating greater than 10 percent based on additional 
functional loss due to pain or other pathology is not 
warranted.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having  ankylosis of the spine as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have not been documented as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5286 
through 5289 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes, 5286, 5288, 5289.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the medical evidence establishes that 
the veteran's spinal disability warrants an additional 10 
percent rating for limitation of motion and an additional 10 
percent rating based on additional functional loss due to 
pain.  His back disability therefore warrants a combined 30 
percent disability rating.  38 C.F.R. § 4.25 (1999).  

Healed Fracture of the Left Tibia and Fibula with Shortening 
of the Left Leg: Criteria and Analysis

Criteria

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  Full ankle dorsiflexion is from 0 
degrees to 20 degrees, and full plantar flexion of the ankle 
is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate 
II (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

The Rating Schedule provides compensation for a nonunion of 
the tibia or fibula, with loose motion, requiring brace (40 
percent), malunion of the tibia or fibula with marked knee or 
ankle disability (30 percent), malunion of the tibia or 
fibula with moderate knee or ankle disability (20 percent), 
or malunion of the tibia or fibula with slight knee or ankle 
disability (10 percent).  

Compensation under the Rating Schedule is provided where 
there is shortening of the bones of the lower extremity by 
1.25 to 2 inches (3.2 cms. to 5.1 cms.) (10 percent), 2 to 
2.5 inches (5.1 cms to 6.4 cms.) (20 percent), 2.5 to 3 
inches (6.4 cms. to 7.6 cms.) (30 percent), 3 to 3.5 inches 
(7.6 to 8.9 cms.) (40 percent), 3.5 to 4 inches (8.9 cms. to 
10.2 cms) (50 percent), and over 4 inches (10.2 cms.) (60 
percent).  A note following the criteria stresses that the 
ratings for shortening of the bones of the lower extremity 
are not to be combined with other ratings for fracture or 
faulty union in the same extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's healed fracture of 
the left tibia and fibula with shortening of the left leg.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

The veteran is currently assigned a noncompensable rating 
based on impairment of the tibia and fibula.  The next higher 
rating for malunion of the tibia or fibula requires malunion 
of the tibia or fibula with a slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board concludes that a higher rating for impairment of 
the tibia or fibula is warranted because the evidence 
indicates that the veteran's left leg disability is 
manifested by a slight ankle disability.  On VA examination 
in May 1998, the left ankle showed 40 degrees plantar flexion 
and 5 degrees ankle dorsiflexion.  Thus, range of motion in 
the ankle was less than normal for plantar flexion and for 
dorsiflexion.  The diagnosis indicated that the limited 
motion of the left ankle was a residual of the healed 
fracture of the left tibia and fibula.  The Board concludes 
that this constitutes persuasive evidence that the veteran's 
residuals of a healed fracture of the left tibia and fibula 
is manifested by malunion with a slight disability of the 
left ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5262; see 
also 38 C.F.R. §§ 4.3 and 4.7.  

The Board further finds that a rating in excess of 10 per 
cent under DC 5262 is not warranted.  The next higher rating 
under DC 5262 requires malunion of the tibia or fibula with a 
moderate knee or ankle disability.  On VA examination in May 
1998, an x-ray of the left tibia and fibula revealed healed 
fracture deformities of the mid-shafts of the tibia and 
fibula; however, it was also noted that there were no 
apparent complications.  

The VA examiner noted a bony prominence at the junction of 
the mid and distal one third of the tibia representing the 
fracture site; however, the examiner also concluded that the 
left leg was in otherwise good alignment.  

While the May 1998 VA examination revealed limitation of 
motion in the left ankle, it was also noted that there was 
5/5 strength in the lower extremities.  The veteran was noted 
as being able to move about the room without difficulty and 
without a definite limp.  He was also able to heel and toe 
walk, squat, and rise.  Reflexes and sensation of the lower 
extremities were found to be intact, and range of motion in 
both knees was from 0 to 145 degrees.  This constitutes 
persuasive evidence that a rating in excess of 10 percent for 
malunion of the tibia or fibula is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  

The medical evidence establishes that a rating in excess of 
10 percent is not warranted under DC's 5260 or 5261 for 
limitation of motion of the leg.  A higher rating under 
either of these diagnostic codes would require that flexion 
be limited to 30 degrees or that extension be limited to 15 
degrees.  As was stated above, the May 1998 VA examination 
noted that range of motion in the knees was from 0 to 145 
degrees, which is beyond the normal range of motion for the 
knee.  See 38 C.F.R. § 4.71, Plate II (1999).  This 
constitutes persuasive evidence that a higher rating based on 
limitation of motion of the leg is not warranted.  

The Board also notes that a separate rating for limitation of 
motion of the ankle is not warranted.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5271.  The evaluation of the left ankle 
disability under DC 5262 as described above was based upon 
limitation of motion of the ankle.  Therefore, to evaluate 
the veteran's left ankle disability under the criteria for 
limited motion of the ankle would violate the rule against 
pyramiding because the same symptoms (limitation of motion) 
would be used to evaluate the disability under two separate 
diagnostic codes.  A veteran may not be compensated twice for 
the same symptomatology.  See 38 C.F.R. § 4.14; Brady, supra.  

The Board has considered the provisions regarding functional 
loss due to pain and concludes that an increased evaluation 
is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, and the 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The probative medical evidence does not show additional 
functional loss due to pain or other pathology which would 
warrant a higher rating for the left tibia and fibula 
disability.  In the case at hand, the veteran did not exhibit 
limitation of motion in his knee, nor was pain documented as 
being present during range of motion of the knee or ankle on 
VA examination in May 1998 to a degree that would warrant a 
conclusion that there is further functional loss due to pain.  
The May 1998 VA examination did not document swelling or 
weakness of the left leg.  To the contrary, it was noted that 
veteran was able to walk about the room without difficulty, 
squat and rise, heel and toe walk, and that there was 5/5 
strength in both lower extremities.  In addition, reflexes 
and sensation were both found to be intact on examination.  
Thus, the probative medical evidence does not show evidence 
of additional functional loss due to pain or other pathology 
which would warrant a higher rating for the left tibia and 
fibula disability. 

As was stated previously, the veteran's left tibia and fibula 
disability has been found to result in a shortening of the 
left leg.  VA examination in May 1998 revealed that the left 
leg had been shortened by a half-inch.  Therefore, a higher 
rating based on shortening of the bones of the lower 
extremity is not warranted as a 20 percent rating requires 
that the lower extremity be shortened by at least 2 inches.  
Even the lower 10 percent rating requires that the bone be 
shortened by at least 1.25 inches.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating, as a 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  


Shell Fragment Wound, Right Leg

Criteria

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
30235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5311, reveals no changes in the ratings 
granted for the classifications of disability from muscle 
injuries (slight, moderate, moderately severe, and severe).

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  
38 C.F.R. § 4.55.

The schedule of ratings provides a 10 percent evaluation for 
moderate, a 20 percent evaluation for moderately severe, and 
a 30 percent evaluation for severe disability affecting 
Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
Muscle Group XI encompasses the posterior and lateral crural 
muscles including the triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum brevis, popliteus, and plantaris.  Id.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

The schedule also provides that a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1).

Moderate disability of muscles is manifested by objective 
findings of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Clinical findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2)(iii).

Moderately severe muscle injury is manifested by objective 
findings of entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
38 C.F.R. § 4.56(d)(3)(iii).  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

Severe disability of muscles is manifested by objective 
evidence of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  38 C.F.R. 
§ 4.56(d)(4)(iii).  In cases of severe disability, palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area and muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Id.

The regulations further provide the following signs of severe 
muscle disability: x-ray evidence of minute multiple 
scattered foreign bodies; diminished muscle excitability by 
electrical tests; visible or measured atrophy; adaptive 
contraction of an opposing group of muscles.  Id.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's shell fragment 
wound to the right leg.  


The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.  

The veteran's shell fragment wound to the right leg is 
currently evaluated as noncompensably disabling under DC 
5311.  A noncompensable rating contemplates a slight Group XI 
muscle disability.  The next higher rating (10 percent) under 
DC 5311 contemplates a moderate Group XI muscle disability.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1999).  

The probative medical evidence indicates that the shell 
fragment wound to the right leg does not warrant a higher 
rating under DC 5311.  The only positive findings on VA 
examination in May 1998 was limited dorsiflexion of the right 
ankle (10 degrees) and several small scars on the lateral 
aspect of the lower right leg.  There was no documentation of 
some loss of deep fascia, muscle substance, or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue on VA examination in May 1998.  

On examination, the quadriceps at three finger breadths above 
the superior patella were 33 cms. bilaterally, and the calves 
were found to be 32 cms. bilaterally.  The veteran had 5/5 
strength in his lower extremities.  He was able to move about 
the room without difficulty and without a definite limp.  
Both knees were found to have 0 to 145 degrees range of 
motion.  Plantar flexion was 45 degrees.  He was able to heel 
and toe walk, and could squat and rise.  Reflexes and 
sensation were intact in both lower extremities.  This 
constitutes persuasive evidence that the shell fragment wound 
to the right leg does not warrant a compensable rating 
because a moderate disability has not been shown.  38 C.F.R. 
§§ 4.56(d)(2), 4.73, Diagnostic Code 5311.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

In this case, there is no documentation from the May 1998 
examination indicating that the veteran's shell fragment 
wound scars on the right leg were painful, ulcerative, or 
resulted in limitation of function.  The veteran did not 
allege any problems specifically relating from his right leg 
scars during the August 1999 hearing and none were documented 
on VA examination in May 1998.  Therefore, separate ratings 
for poorly nourished, tender, or otherwise limiting scars are 
not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 259 (1998).  

There is no evidence from the record that the veteran's right 
lower leg disability has resulted in damage to the applicable 
nerves that would warrant a separate rating.  38 C.F.R. 
§ 4.124a (1999).  Reflexes and sensation were described as 
intact in the lower extremities on VA examination in May 
1998.  Therefore, a separate rating based on damage to the 
applicable nerves is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  
When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's shell fragment wound to the right leg does not 
warrant a compensable evaluation.  



ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a shrapnel wound to the 
jaw and gum, the appeal is denied.  

Entitlement to a rating in excess of 10 percent for a healed 
fracture of the left elbow with a residual operative scar, a 
history of paresthesias of the left arm, and x-ray evidence 
of degenerative disc disease (minor) is denied.  

Entitlement to an increased rating of 30 percent for a 
partial collapse of L1 and narrowing of the intervertebral 
base at T12-L1 is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to an increased (compensable rating of 10 percent 
for a healed fracture of the left tibia and fibula with 
shortening of the left leg is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to a compensable evaluation for a shell fragment 
wound to the right leg is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that VA regulations provide that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  




The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

During the August 1999 hearing, the veteran indicated that he 
had been involuntarily terminated from numerous jobs as a 
result of his back, left elbow, and lower leg disabilities, 
testifying that he had had anywhere from three jobs to 10 or 
11 jobs in a one year period.  Transcript, pp. 7-8.  

The Board is of the opinion that the evidence indicates that 
the veteran's back, left elbow, and lower leg disabilities 
may have resulted in marked interference with employment.  

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the periods he was unable to, or was 
terminated from work due to his service-
connected left elbow disability, back 
disability, left leg disability, and 
right leg disability.  







2.  Thereafter, the RO should adjudicate 
whether the issue of entitlement to 
extraschedular benefits for a healed 
fracture of the left elbow with a 
residual operative scar, a history of 
paresthesias of the left arm, and x-ray 
evidence of degenerative disc disease 
(minor); a partial collapse of L1 and 
narrowing of the intervertebral base at 
T12-L1; a healed fracture of the left 
tibia and fibula with shortening of the 
left leg; and/or a shell fragment wound 
to the right leg, under 38 C.F.R. 
§ 3.321(b)(1), should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development and adjudicative 
actions have been completed, and if it 
has not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case. A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

